138 Ga. App. 455 (1976)
226 S.E.2d 277
WILSON
v.
COITE SOMERS COMPANY et al.
52114.
Court of Appeals of Georgia.
Argued April 13, 1976.
Decided April 22, 1976.
*456 Gilmore, Waddell & Phillips, Thomas J. Phillips, Jr., for appellant.
Erwin, Epting, Gibson & McLeod, E. Davison Burch, for appellees.
DEEN, Presiding Judge.
The notice of appeal in this case was filed December 5, 1975, and is from an order granting summary judgment to the appellees "dated November 3, 1975, as modified on November 7, 1975." "Georgia law requires that notice of appeal must be filed within thirty days of the trial court's order, absent some extension, to enable this court to consider the case on the merits." Blanton v. Jones, 230 Ga. 866 (199 SE2d 801). This is equally true for the Court of Appeals. Code Ann. § 6-809 (b) (2). "...[I]t is manifest that the General Assembly intended that a notice of appeal must be filed within 30 days after entry of the appealable judgment complained of, except where there is filed (1) a motion for new trial, (2) a motion in arrest of judgment, or (3) a motion for judgment notwithstanding the verdict." Wilson v. McQueen, 224 Ga. 420, 421 (162 SE2d 313). The granting of summary judgment was an appealable order under Code Ann. § 81A-156 (h) and a "modification" of that order does not automatically extend the filing date for a notice of appeal. Code Ann. § 6-803; Taylor v. City of Columbus, 228 Ga. 493 (186 SE2d 539). While Code Ann. § 6-804 provides for the extension of time to file the notice of appeal, no such order by the trial judge appears in the record. Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504). The notice of appeal from an order dated November 3, 1975, having been filed on December 5, 1975, the notice is not within the thirty-day limit and this appeal is dismissed. Thomas v. Allstate Ins. Co., 133 Ga. App. 193, 194 (210 SE2d 361).
Appeal dismissed. Quillian and Webb, JJ., concur.